Citation Nr: 0812808	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  05-07 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral leg 
disorder manifested by pain.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for bilateral foot 
disorder to include flat feet.

4.  What rating is warranted since January 2, 2004, for 
residuals of a left thumb fracture?

5.  What rating is warranted since January 2, 2004, for mild 
left knee instability?


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel




INTRODUCTION

The veteran had active service from February 1967 to November 
1970 and January 1975 to July 1991.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

The veteran indicated on his September Substantive Appeal (VA 
Form 9) that he desired a local hearing before an RO Decision 
Review Officer, which was in fact scheduled for February 7, 
2006.  In a subsequent letter, however, which is also dated 
in February 2006, he opted for an Informal Conference in lieu 
of a hearing.  A report of the conference is associated with 
the claims file.

In August 2007, the Board remanded the case to the RO, via 
the Appeals Management Center (AMC), in Washington, DC, for 
issuance of a Supplemental Statement of the Case.  The RO 
issued the Supplemental Statement of the Case as directed, 
continued to deny the claims, and returned the case to the 
Board for further appellate review.


FINDINGS OF FACT

1.  The preponderance of the probative evidence indicates 
that bilateral leg pain is not associated with a specifically 
diagnosed disorder.

2.  The preponderance of the probative evidence indicates 
that a right knee disorder, including retropatellar pain 
syndrome, is not related to an in-service disease or injury, 
or a service-connected disability.

3.  The preponderance of the probative evidence indicates 
that a bilateral foot disorder, including flat feet, is not 
related to an in-service disease or injury, or a service-
connected disability.


4.  Since January 2, 2004, left thumb fracture residuals have 
not manifested with a gap of more than 2 inches (5.1 cm) 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.

5.  Since January 2, 2004, the left knee has not manifested 
with slight lateral instability, subluxation, or limitation 
of motion causally related to his active service or service-
connected disability.


CONCLUSIONS OF LAW

1.  Bilateral leg pain is not associated with a specifically 
diagnosed disability which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107(b) (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2007).

2.  A right knee disorder, including retropatellar pain 
syndrome, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b); 
38 C.F.R. §§ 3.102, 3.159, 3.303.

3.  A bilateral foot disorder, including flat feet, was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1111, 1131, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(b), 3.306(a).

4.  The requirements are not met for a rating in excess of 10 
percent for left thumb fracture residuals.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.71a, Diagnostic Code 5228.

5.  The requirements are not met for a compensable rating for 
left knee lateral instability.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic 
Code 5228.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life. Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  


VA notified the veteran in February 2004 prior to the initial 
decision, and in November 2004, of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain.  VA informed the veteran of the need to 
submit all pertinent evidence in his possession and, in a 
March 2006 letter, provided adequate notice of how disability 
ratings and effective dates are assigned.  Although the March 
2006 letter did not reiterate the rating criteria under which 
the veteran's service-connected disabilities are rated, the 
Statement of the Case and the Supplemental Statements of the 
Case fully apprised him of that information.  Further, the 
October 2007 Supplemental Statement of the Case readjudicated 
his claims after issuance of the March 2006 letter.  While 
the veteran may not have received full notice prior to the 
initial decision, after notice was provided, he was afforded 
a meaningful opportunity to participate in the adjudication 
of the claims.

VA has fulfilled its duty to assist the veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
He was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting the veteran that reasonably affects 
the fairness of this adjudication.

Finally, the Board has reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted 
by the appellant or obtained on his behalf be discussed in 
detail.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service Connection

The veteran asserts that flat feet were noted on his 
examination at Induction, and that he has leg pain as a 
result of the disorder, and that his right leg pain is 
causally related to treatment he received during his active 
service.  As discussed below, the Board finds the 
preponderance of the evidence is against the claims.

Governing Law and Regulation

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000.  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Analysis

Bilateral Leg and Right Knee Disorders.

Service medical records note the veteran reported he banged 
his right knee against a truck in May 1978.  The examiner 
noted a contusion.  No other complaints, findings, or 
treatment is noted.  Reports Of Periodic Medical Examinations 
of May 1980 and October 1986 note the veteran's lower 
extremities were assessed as normal.  The veteran did not 
indicate any history of right knee complaints on his October 
1986 or March 1991 Report of Medical History.  The March 1991 
Report Of Medical Examination For Retirement note no 
pathology or abnormality associated with the veteran's right 
knee.  The only notation involved his now service-connected 
left knee.

April 2004 X-rays of the right knee were read as showing a 
negative study.  The February 2006 VA examination report 
notes the examiner reviewed the claims file, and that the 
veteran told him that he experienced bilateral knee and leg 
pain.  The knee pain was in the anterior aspect, and it was 
aggravated by getting up and down stairs and out of a chair.  
He denied having undergone any surgeries.  Physical 
examination revealed slight limitation of motion on flexion.  
The examiner diagnosed retropatellar pain syndrome.  The 
examiner opined that the veteran's symptoms were not caused 
by or the result of his active service, as the service 
medical records documented a knee contusion, and he did not 
find the veteran's current complaints at the anterior knee 
pain and patellofemoral pain were the result of a contusion.

Perhaps the most fundamental requirement for establishing 
entitlement to service connection is proof of the condition 
claimed.  See Brammer v. Derwinski, 3 Vet. App. 233, 225 
(1992) (Service connection presupposes a current diagnosis of 
the claimed disability).  There must be evidence of an 
underlying disorder.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999) ("[P]ain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted").  Thus, to the extent that the 
veteran's complaint is solely one of bilateral leg pain, that 
is not subject to service connection.  Further, in light of 
the examiner's opinion that the veteran's in-service right 
knee contusion was an acute and transitory event which 
resolved completely without any chronic residuals, the 
diagnosed retropatellar pain syndrome is not causally linked 
with that event.  All that is left are bare complaints of 
pain, which is not a specific disease or disorder.  38 C.F.R. 
§ 3.303.

The benefit sought on appeal is denied.



Flat feet.

In addition to the legal requirements for service connection 
noted above, a veteran is presumed to have been in sound 
condition when enrolled for service, except for any disease 
or injury noted at the time of enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before enrollment and was not aggravated by such 
service.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306.  If a pre- existing disorder is 
"noted" on entering service, the veteran has the burden of 
showing an increase in disability during service.  If the 
veteran meets that burden and shows that an increase in 
disability occurred, the burden then shifts to the government 
to show that any increase was due to the natural progress of 
the disease.  Wagner, 370 F.3d at 1096.

There is no aggravation of a preexisting disease or injury if 
the condition underwent no increase in severity during 
service on the basis of the evidence of record pertinent to 
the manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).  Also, 
intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  Accordingly, "a lasting worsening of the 
condition" - that is, a worsening that existed not only at 
the time of separation but one that still exists currently is 
required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997).

The Board notes the service medical records of the veteran's 
initial tour of active service from 1967 to 1970 are not part 
of the claims file.  Interestingly, the veteran submitted a 
copy of the January 1967 Report Of Medical Examination For 
Induction, which in fact notes asymptomatic pes planus (flat 
feet).  The Board discerns no reason to question the 
authenticity of the copy.  Nonetheless, there is no 
subsequent record of a confirmed diagnoses of flat feet noted 
in the extant records in the claims file.  None of the 
Reports Of Medical Examinations related to the veteran's 
subsequent active service note flat feet or any complaints 
associated with the disorder.

The veteran joined the Army National Guard after his initial 
period of active service.  The February 1974 Report Of 
Medical Examination For Enlistment in the Guard notes the 
feet were assessed as normal.  Contrary to the 1967 Induction 
examination, the National Guard deemed the veteran physically 
fit for service with a Profile of all 1.  The active service 
Reports Of Periodic Examinations of May 1980 and October 1986 
note the veteran's feet were assessed as normal.  Further, 
the veteran indicated no history of foot complaints or 
problems on his medical history.

An undated Podiatry Consult Request notes the veteran's 
complaints of a two-year history of left foot pain in the 
arch region when running.  The physician's assistant examiner 
noted "pes planus otherwise normal."  The April 1989 
Podiatry consult notes the veteran complained of low back 
pain in addition to left knee and left arch pain.  The 
podiatrist noted that the veteran's lower extremities 
appeared good, and examination revealed a mild right hallux 
abducto valgus deformity (bunion).  The diagnosis was left 
runner's knee syndrome.  There is no reference or notation of 
pes planus or flat feet.

On his March 1991 Report Of Medical History for his 
retirement examination, the veteran denied any history of 
foot trouble.  The March 1991 Report Of Medical Examination 
For Retirement notes his feet were assessed as normal.

The February 2006 Report Of Medical Examination notes the 
veteran told the examiner that, while in service, he was told 
he had flat feet.  The examiner noted the 1989 podiatry 
consult but also noted that it provided no details on a flat 
foot condition.  Further, the veteran said his feet did not 
bother him, and he denied any treatment or current pain, 
weakness, or fatiguability.  Physical examination revealed no 
corns, calluses, or edema.  Toes, nails, and pulses, were 
normal.  Foot posture was normal when standing and on normal 
gait.  There was no tenderness on Achilles manipulation, and 
his heel swung nicely into varus and reconstituted a good 
medial arch.  The examiner noted the absence of foot pain and 
opined that the veteran's claimed bilateral leg pain was not 
caused by the pes planus noted in the service medical 
records.  His diagnoses did not include flat feet or other 
foot pathology.

In the absence of a diagnosed current foot disorder, there is 
nothing to service connect, be it on a direct basis or on the 
basis of aggravation of a pre-existing disorder.  Thus, the 
Board finds the preponderance of the evidence is against the 
claims.  38 C.F.R. § 3.303.  The benefit sought on appeal is 
denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the veteran's service connection claims, however, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Increased Rating Claims

Governing Law and Regulation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; 
see also 38 C.F.R. § 4.45.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath, 1 Vet. 
App. at 594.  Where an increase in the level of a service-
connected disability is at issue, however, the primary 
concern is the present level of disability. Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in this decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Analysis

Historically, the veteran sustained a Bennett fracture of his 
left thumb in 1975 and underwent an open reduction and 
internal fixation as treatment.  The retirement examination 
noted a loose left anterior cruciate ligament.  An April 1992 
rating decision granted service connection for the thumb 
fracture residuals with a 10 percent rating, and for the left 
knee instability, which was rated non-compensable.  
Parenthetically, as noted by the examiner at the February 
2004 examination, the rating decision erroneously references 
the right thumb, when it was in fact the left thumb.

Left thumb.

Finger or digit pathology is rated under Diagnostic Code 
5228.  It provides that evidence of a gap of more than two 
inches (5.1 cm) between the thumb pad and the fingers, with 
the thumb attempting to oppose the fingers, is necessary for 
the grant of a 20 percent rating.  38 C.F.R. § 4.71a.  The 
rating is the same for the major and the minor (non-dominant) 
hand.

The February 2004 VA examination report notes the veteran is 
right-hand dominant, which means his left thumb is on his 
non-dominant hand.  Physical examination of the left thumb 
revealed a well-healed incision and mild prominence over the 
radial aspect of the carpal metacarpal joint.  There was no 
focal tenderness to palpation, the veteran was able to oppose 
the tip of his thumb to each of his digits, and he was able 
to make a full fist.  Diagnosis was post-traumatic arthritis 
of the carpal metacarpal joint.

At the February 2006 examination, the veteran told the 
examiner that his main limitation was that he had some 
difficulty with grip and opening a lid.  Otherwise, it did 
not cause any other functional impairment, as it did not 
affect the use of his hand in any activities.  He reported 
some daily aching, but no stiffness, swelling, heat, or 
redness, and it did not impact his daily occupation, living, 
or recreational activity.  Examination revealed a well-healed 
incision at the base of the thumb.  He had symmetric range of 
motion with palmar abduction, opposition, adduction, thumb 
extension, and flexion, as compared to the right side.  
Carpometacarpal grind test was negative, and the left hand 
manifested excellent strength compared to the right hand.  
The left hand was well perfused, and sensation to light touch 
was intact.  Some slight prominence over the area of the 
incision was noted, but it was well healed.  Diagnosis was 
left thumb Bennett's fracture, post-open reduction and 
internal fixation.  The examiner noted that the veteran did 
not have any functional limitation or impairment.

The findings on examination at both examinations show the 
veteran's left thumb to more nearly approximate his assigned 
10 percent rating, as his thumb manifested no functional 
impairment or inability to touch or oppose the fingers.  
Further, the examination revealed no symptoms that would 
approximate a compensable rating under the rating criteria 
for scars.  See 38 C.F.R. § 4.118.  Thus, the benefit sought 
on appeal is denied.  38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5228.

Left knee.

The April 1992 rating decision also granted service 
connection for the left knee and assigned the non-compensable 
rating under Diagnostic Code 5257, which rates instability.  
Slight recurrent instability is rated at 10 percent; 
moderate, 20 percent, and severe, 30 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.

At the February 2004 examination, the veteran told the 
examiner he experienced an ache in his left knee that 
radiated up and down the left knee, but he denied any 
swelling or popping, and he also noted that he did not use 
any assistive device for ambulation or wear special shoes.  
On a scale of 1 to 10, he assessed the intensity of his pain 
as 5/10, and he occasionally took aspirin for relief.  He was 
not working at the time of the examination, but he told the 
examiner he had difficulty doing prolonged walking and rising 
from a seated position.

Physical examination of the left knee revealed no effusion or 
patellar apprehension.  There was mild anterior joint line 
tenderness, but range of motion was full-0 to 140 degrees.  
See 38 C.F.R. § 4.71a, Plate II.  There was no instability of 
the ligaments, and the veteran's gait was mildly antalgic on 
the left.  The examiner rendered a diagnosis of left knee 
arthritis.

VA outpatient treatment records note April 2004 X-rays of the 
left knee which were interpreted as showing a negative study.  
Further, a November 2004 entry notes the veteran was non-
compliant with taking his prescribed Naprosyn for his left 
knee symptoms.

The February 2006 examination report notes the veteran told 
the examiner he had difficulty using stairs and getting out 
of a chair.  Those were the only movements that caused him 
difficulty or aching.  He denied having experienced any 
stiffness, swelling, heat, redness, instability, or locking.  
The veteran noted he worked full time, but his knee did not 
impact his employment, as he could sit whenever it deemed the 
need to do so.  It impacted his recreational activity in that 
he noted he used a golf cart when golfing, instead of walking 
the course as he once did.

Examination revealed range of motion of 0 to 130 degrees.  
There was no further loss of range of motion on repetitive 
use.  There was no instability of the knee or patellofemoral 
crepitus.  The examiner diagnosed patellofemoral pain 
syndrome.

In the absence of any clinical finding of left knee 
instability or functional impairment at either examination or 
noted in the veteran's outpatient records, there is no 
factual basis for a compensable rating for his left knee 
instability.  38 C.F.R. §§ 4.1, 4.7.

The Board notes the diagnosis of arthritis at the 2004 
examination, and that separate ratings for arthritis and 
instability are appropriate where indicated by clinical 
findings.  See VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 
63,604 (1997).

Diagnostic Code 5003 provides that degenerative arthritis 
established by X-ray is rated on the basis of limitation of 
motion under the appropriate Diagnostic Codes for the joint 
involved.  Further, if the limitation of motion of the joint 
involved is noncompensable, a rating of 10 percent is 
applicable.  Id.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  In the absence of 
limitation of motion, but with X-ray evidence of involvement 
of 2 or more major joints or 2 or more minor joint groups and 
occasional incapacitating exacerbations, a 20 percent 
evaluation is assigned.  With X-ray evidence of involvement 
of 2 or more major joints or 2 or more minor joint groups, a 
10 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  

With any form of arthritis, painful motion is an important 
factor.  It is the intention of the rating schedule to 
recognize actually painful, unstable or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  A 
compensable evaluation under Diagnostic Code 5003 and 
38 C.F.R. § 4.59 (for painful motion) is in order where 
arthritis is established by X-ray findings and no actual 
limitation of motion of the affected joint is demonstrated.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Where 
compensable limitation of motion is demonstrated in the 
joint, the Lichtenfels rule is not applicable.  

Limitation of flexion of the leg to 60 degrees warrants a 
noncompensable evaluation.  Limitation of flexion of the leg 
to 45 degrees warrants a 10 percent rating.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires that flexion be limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of either leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
A 30 percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that extension 
be limited to 30 degrees.  A 50 percent evaluation requires 
that extension be limited to 45 degrees or more.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.

Consistent with the Lichtenfels decision, the General 
Counsel, VA, has opined that the limitation of motion need 
not be to a compensable degree to warrant a separate rating, 
if the other criteria are met.  See VAOPGCPREC No. 9-98 
(September 8, 1998), 61 Fed. Reg. 66,749 (1996).

The Board finds, however, that the probative medical evidence 
does not support a separate rating for arthritis.  While the 
examiner diagnosed arthritis at the 2004 examination, the 
April 2004 X-ray was not interpreted as having shown 
arthritis.  Further, the examiner at the 2006 examination did 
not diagnose arthritis, even though the veteran's left knee 
manifested limitation of motion 10 degrees less than normal.  
See 38 C.F.R. § 4.71a, Plate II.  Thus, in the absence of 
confirmation by X-ray and diagnosis of arthritis at the 2006 
examination, the Board finds the preponderance of the 
evidence is against a separate rating for limitation of 
motion based on arthritis.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  Thus, the veteran's left knee instability more 
nearly approximates a non-compensable rating.  38 C.F.R. 
§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257.  
The benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the veteran's claims for a higher rating, however, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a bilateral leg 
disorder manifested by pain is denied.

Entitlement to service connection for a right knee disorder 
is denied.

Entitlement to service connection for bilateral foot disorder 
to include flat feet is denied.

Entitlement to rating higher than 10 percent for residuals of 
a left thumb fracture is denied.

Entitlement to a compensable rating for left knee instability 
is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


